Exhibit 10.4

HERMAN MILLER, INC.
1994 NONEMPLOYEE OFFICER AND DIRECTOR STOCK OPTION PLAN
(As Amended and Restated through December 18, 2007)

        1.        Name and Purpose. This plan shall be called the Herman Miller,
Inc. Nonemployee Officer and Director Stock Option Plan (the “Plan”). The Plan
is intended to encourage stock ownership by nonemployee officers and directors
of Herman Miller, Inc. (the “Company”), to provide them with an additional
incentive to manage the Company effectively and to contribute to its success,
and to provide a form of compensation which will attract and retain highly
qualified individuals as nonemployee officers and members of the Board of
Directors of the Company.

        2.        Effective Date and Term of the Plan. The Plan shall become
effective upon its approval by the shareholders of the Company. Options may not
be granted under the Plan after October 5, 2014; provided, however, that all
options outstanding as of that date shall remain or become. exercisable pursuant
to their terms and the terms of the Plan.

        3.        Administration. The Plan shall be administered by a committee
designated by the Board of Directors (the “Committee”) consisting of not less
than three (3) directors who shall be appointed from time to time by the Board,
each of whom shall qualify as a Nonemployee Director, as defined in Rule
16b-3(b)(3) of the Securities Exchange Act of 1934, as amended.

        The Committee may, from time to time, establish such regulations,
provisions and procedures, within the terms of the Plan, as in the opinion of
its members may be advisable in the administration of the Plan. The Committee
shall keep minutes of its meetings. A majority of the Committee shall constitute
a quorum, and the acts of a majority of a quorum at any meeting, or acts reduced
to or approved in writing by a majority of the members of the Committee, shall
be the valid acts of the Committee.

        The interpretation and construction by the Committee of any provisions
of the Plan or of any option granted pursuant to the Plan shall be final and
binding upon the Company, the Board of Directors of the Company and any
optionee. No member of the Board of Directors of the Company or the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any option granted pursuant thereto.

        4.        Participation. Subject to the limitations contained in this
Section 4, officers and directors of the Company, who are neither contractual
nor common law employees of the Company or any of its subsidiaries, shall be
granted options to purchase shares of the Company’s common stock in accordance
with the provisions of Section 7 of the Plan and consistent with the terms and
conditions of the Plan. An optionee or Permitted Transferee (as defined in
Subsection 7(f) of this Plan) may hold more than one option, but only on the
terms and subject to the restrictions hereafter set forth. Subject to
adjustments consistent with the provisions of Subsection 7(h), no one
nonemployee officer or director may be granted options covering more than a
total of fifteen percent (15%) of the common stock originally reserved for
issuance under the Plan, as defined in Section 5, plus such increases therein as
may from time to time be approved by the Company’s shareholders.

--------------------------------------------------------------------------------



        5.        Stock Available for Options. Subject to the adjustments as
promised in Subsection 7(h), the aggregate number of shares reserved for
purposes of the Plan shall be 1,100,000 shares of the Company’s common stock,
par value $.20 per share, either authorized and unissued shares or issued shares
reacquired by the Company (the “Shares”). Determinations as to the number of
Shares that remain available for issuance under the Plan shall be made in
accordance with such rules and procedures as the Committee shall determine from
time to time, which shall be consistent with the requirements of Rule 16b-3 of
the Securities Exchange Act of 1934, as amended, and such interpretations
thereof.

        6.        Grant of Options.

        (a)        Power to Grant Options. The Committee shall have the right
and power to grant options to nonemployee officers and directors eligible to
participate in the Plan, entitling each optionee to purchase common stock from
the Company in such number of shares, at such price, and on such terms and
conditions, consistent with the provisions of the Plan, as may be established by
the Committee.


        (b)        Date of Grant. An option shall be deemed to have been granted
on the date which the Committee designates as the date of grant at the time it
approves the option, provided that the date of grant may not be earlier than the
date on which the option is approved.


        (c)        Option Terms. The Committee shall have the power to determine
the nonemployee officers and directors to whom options are granted, the number
of shares granted to each optionee, and the date of the grant. Subject to the
provisions of Section 7, the Committee shall also have the power to determine
the purchase price per share, the method by which the purchase price will be
determined, the period during which and the times at which the option may be
exercised, limitations on the number of shares purchasable at any time,
restrictions on resale of shares, conditions precedent to be satisfied before
the options may be exercised, and other terms and conditions consistent with the
provisions of the Plan.


        (d)        Option Agreement. No optionee or Permitted Transferee shall
have any right with respect to the grant of an option unless and until the
person to whom the option is granted has executed an agreement as contemplated
by Section 7.


        7.        Terms and Conditions of Option Agreement. Options granted
under this Plan shall be evidenced by agreements in such form as the Committee
shall from time to time approve, which agreements shall comply with and be
subject to the following conditions:


        (a)        Option Agreement. Each optionee shall agree to continue to
serve as an officer or director of the Company, as the case may be, for the
lesser of at least twelve (12) months from the date of the grant of the option
or for the remainder of such optionee’s term as an officer or director of the
Company. Such agreement shall not impose upon the Company, its Board of
Directors, or its shareholders any obligation to retain the optionee as an
officer or director for any period.


2

--------------------------------------------------------------------------------



        (b)        Number of Shares and Term of Options. The number of shares of
common stock to be covered by each option and the term of each option shall be
fixed by the Committee, but no Option shall be exercisable more than ten (10)
years after the date the Option is granted.


        (c)        Option Price. The exercise price of each option shall equal
to one hundred percent (100%) of the Fair Market Value of the shares of common
stock on the date of the grant of the option. If the shares are traded in the
over-the-counter market, the Fair Market Value per share shall be the closing
price on the national market list as quoted in the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) on the day the option
is granted or if no sale of shares is reflected in NASDAQ on that day, on the
next preceding day on which there was a sale of shares reflected in NASDAQ. If
the shares are not traded in the over-the-counter market but are listed upon an
established stock exchange or exchanges, such Fair Market Value shall be deemed
to be the closing price of the shares on such stock exchange or exchanges on the
day the option is granted or if no sale of the shares shall have been made on
any stock exchange on that day, on the next preceding day on which there was a
sale of the shares.


        (d)        Medium of Payment. The option price shall be payable to the
Company either (i) in United States dollars in cash or by check, bank draft, or
money order payable to the order of the Company or (ii) through the delivery of
shares of the Company’s common stock with a Fair Market Value on the date of the
exercise equal to the option price, provided such shares are utilized as payment
to acquire at least 100 shares of common stock, or (iii) by a combination of (i)
and (ii) above. Fair Market Value will be determined in the manner specified in
Subsection 7(c) except as to the date of determination.


        (e)        Exercise of Options. Except as provided in Subsection 7(h) no
option shall be exercisable, either in whole or in part, prior to the first
anniversary of the date of grant of the option. Thereafter, an option shall be
exercisable at any time or from time to time during the term of the option, upon
written notice to the Company, as to any or all shares covered by the option,
until its termination or expiration in accordance with the terms of the option
or the provisions of the Plan. Notwithstanding the foregoing, an option shall
not at any time be exercisable with respect to less than 100 shares unless the
remaining shares covered by an option are less than 100 shares. The purchase
price of the shares purchased pursuant to an option shall be paid in full upon
delivery to the optionee of certificates for such shares.


        (f)        Transferability of Options. The Committee may, in its
discretion, authorize all or a portion of the options to be granted to an
optionee to be on terms which permit transfer by such optionee to (i) the
spouse, children or grandchildren of the optionee (“Immediate Family Members”),
(ii) a trust or trusts for the exclusive benefit of the optionee and/or one or
more of such Immediate Family Members, or (iii) a partnership or limited
liability company in which the optionee and/or one or more of such Immediate
Family. Members are the only partners or members (whereby the person or entities
described in (i) through (iii) shall be referred to as “Permitted Transferees”),
provided that (x) there may be no consideration for any such transfer (except
for the receipt of an interest in a family partnership or limited liability
company, (y) the stock option agreement pursuant to which such options are
granted must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Subsection 7(f), and (z)
subsequent transfers of transferred options shall be prohibited except those in
accordance with Section 7(g). Following transfer, any such options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The events of termination of service of Section
7(g) hereof and the tax withholding obligations of Section 10 shall continue to
be applied with respect to the original optionee, following which the options
shall be exercisable by the Permitted Transferee only to the extent, and for the
periods specified at Section 7(g). The Company shall not be obligated to notify
Permitted Transferees) of the expiration or termination of any option.


3

--------------------------------------------------------------------------------



        (g)        Termination of Service as Nonemployee Officer or Director.


        (i)        Termination of Service for any Reason Other than Death. In
the event an optionee shall cease to serve the Company as a nonemployee officer
or director for any reason other than such optionee’s death, each option held by
such optionee or Permitted Transferee shall remain exercisable, subject to prior
expiration according to its terms and other limitations imposed by the Plan, for
a period of five (5) years following the optionee’s cessation of service as a
nonemployee officer or director of the Company. If the optionee dies after such
retirement, the optionee’s options shall be exercisable in accordance with
Subsection 7(g)(ii) hereof.


        (ii)        Termination of Service for Death. If an optionee ceases to
be a nonemployee officer or director by reason of death, each option held by
such optionee or Permitted Transferee shall, to the extent rights to purchase
shares under the option have been accrued at the time of death and shall not
have been fully exercised, be exercisable, in whole or in part, by the personal
representative of the estate of the Optionee or Permitted Transferee or by any
person or persons who have acquired the option directly from the optionee or
Permitted Transferee by bequest or inheritance or written designation during the
shorter of the following periods: (i) the term of the option, or (ii) a period
of five (5) years from the death of such optionee. If an optionee dies during
the extended exercise period following termination of service for retirement or
disability specified in Subsection 7(g)(i) above, such option maybe exercised
any time within the longer of such extended period or one (1) year after death,
subject to the prior expiration of the term of the option.


        (h)        Adjustment in Shares Covered by Option. The number of shares
covered by each outstanding option, and the purchase price per share thereof,
shall be proportionately adjusted for any increase or decrease in the number of
issued and outstanding shares resulting from a split in or combination of shares
or the payment of a stock dividend on the shares or any other increase or
decrease in the number of such shares effected without receipt of consideration
by the Company.


          If the Company shall be the surviving corporation in any merger or
consolidation or if the Company is merged into a wholly-owned subsidiary solely
for purposes of changing the Company’s state of incorporation, each outstanding
option shall pertain to and apply to the securities to which a holder of the
number of shares subject to the option would have been entitled. A dissolution
or liquidation of the Company or a merger or consolidation in which the Company
is not the surviving corporation, except as above provided, shall cause each
outstanding option to terminate, provided, that each optionee or Permitted
Transferee shall, in that event, have the right immediately prior to such
dissolution or liquidation, or merger or consolidation in which the Company is
not the surviving corporation, to exercise his or her option in whole or in
part.


4

--------------------------------------------------------------------------------



          In the event of a change in the shares as presently constituted, which
is limited to a change of all of its authorized shares with par value into the
same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be the shares within
the meaning of the Plan.


          To the extent that the foregoing adjustments relate to stock or
securities of the Company, such adjustments shall be made by the Committee,
whose determination in that respect shall be final, binding and conclusive. Any
such adjustment may provide for the elimination of any fractional share which
might otherwise become subject to an option.


          Except as hereinbefore expressly provided in this Subsection 7(h), the
optionee or Permitted Transferee shall have no rights by reason of any split or
combination of shares of stock of any class or the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class
or by reason of any dissolution, liquidation, merger, or consolidation or
spinoff of assets or stock of another corporation, and any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or price of shares of stock subject to the
option.


          The grant of an option pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.


        (i)        Rights of a Shareholder. An optionee or Permitted Transferee
shall have no rights as a shareholder with respect to any shares covered by his
or her option until the date on which the optionee or Permitted Transferee
becomes the holder of record of such shares. No adjustment shall be made for
dividends, distributions, or other rights for which the record date is prior to
the date on which he or she shall have become the holder of record thereof,
except as provided in Subsection 7(h).


5

--------------------------------------------------------------------------------



        (j)        Postponement of Delivery of Shares and Representations. The
Company, in its discretion, may postpone the issuance and/or delivery of shares
upon any exercise of an option until completion of the registration or other
qualification of such shares under any state and/or federal law, rule or
regulation as the Company may consider appropriate, and may require any person
exercising an option to make such representations, including a representation
that it is the optionee’s or Permitted Transferee’s intention to acquire shares
for investment and not with a view to distribution thereof, and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the shares in compliance with applicable laws, rules, and
regulations. In such event no shares shall be issued to such holder unless and
until the Company is satisfied with the accuracy of any such representations.


        (k)        Other Provisions. The option agreements authorized under the
Plan shall contain such other provisions, including, without limitation,
restrictions upon the exercise of the option, as the Committee shall deem
advisable.


        8.        Adjustments in Shares Available for Options. The adjustments
in number and kind of shares and the substitution of shares, affecting
outstanding options in accordance with Subsection 7(h) hereof, shall also apply
to the number and kind of shares reserved for issuance pursuant to the Plan, but
not yet covered by options.

        9.        Amendment of the Plan. The Committee, insofar as permitted by
law, shall have the right from time to time, with respect to any shares at the
time not subject to options, to suspend or discontinue the Plan or revise or
amend it in any respect whatsoever, except that, without approval of the
shareholders of the Company, no such revision or amendment shall:

        (a)        increase the maximum number of shares which may be subject to
the Plan,


        (b)        increase the maximum number of shares which may be optioned
to any one nonemployee officer or director,


        (c)        materially increase the benefits accruing to option holders
under the Plan,


        (d)        decrease the exercise price of options granted under the
Plan,


        (e)        remove the administration of the Plan from the Committee, or


        (f)        permit the granting of options under the Plan after October
5, 2014.


        10.        Withholding of Taxes. The Company shall have the right to
deduct from any payment to be made pursuant to this Plan, or to otherwise
require, prior to the issuance or delivery of any shares of common stock,
payment by the optionee of any federal, state, or local taxes required by law to
be withheld. Unless otherwise prohibited by the Committee, an optionee may
satisfy any such withholding tax obligation by any of the following means or by
a combination of such means:

6

--------------------------------------------------------------------------------



        (a)        tendering a cash payment;


        (b)        authorizing the Company to withhold from the shares otherwise
issuable to the optionee a number of shares having a Fair Market Value as of the
“Tax Date,” less than or equal to the amount of withholding tax obligation; or


        (c)        delivering to the Company unencumbered shares owned by the
optionee having a Fair Market Value, as of the Tax Date, less than or equal to
the amount of the withholding tax obligation.


The “Tax Date” shall be the date that the amount of tax to be withheld is
determined. Fair Market Value shall be determined in the manner specified in
Subsection 7(c), except as to the date of determination.

        11.       Right of Shareholders to Terminate Director’s Service. Nothing
in this Plan or in the grant of any option hereunder shall in any way limit or
effect the right of the shareholders of the Company to remove any officer or
director or otherwise terminate his or her service as an officer or director,
pursuant to law, the Articles of Incorporation, or Bylaws of the Company.

        12.       Application of Funds. The proceeds received by the Company
from the sale of stock pursuant to options will be used for general corporate
purposes.

        13.       No Obligation to Exercise Option. The granting of an option
shall impose no obligation upon the optionee or Permitted Transferee to exercise
such option.

        14.       Construction. This Plan shall be construed under the laws of
the State of Michigan, United States of America.


CERTIFICATION

        The restatement of this Plan, as amended, was duly adopted by the Board
of Directors of the Company the 20th day of December 2007.


——————————————
James E. Christenson, Secretary


7